




Exhibit 10.4



--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

among

NATIONAL AUSTRALIA BANK LIMITED,
NATIONAL AMERICAS HOLDINGS LLC

and

GREAT WESTERN BANCORP, INC.


_____________________

Dated as of October 20, 2014

--------------------------------------------------------------------------------












SC1:3692634.5

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



Section 1.
Certain Definitions    1

Section 2.
Demand Registrations    4

Section 3.
Piggyback Registrations    6

Section 4.
S‑3 Registrations    8

Section 5.
Suspension Periods; Blackout Periods    9

Section 6.
Holdback Agreements    10

Section 7.
Registration Procedures    11

Section 8.
Registration Expenses    16

Section 9.
Indemnification    16

Section 10.
Participation in Underwritten Offerings    18

Section 11.
Securities Act Restrictions    18

Section 12.
Transfers of Rights and Collective Action    19

Section 13.
Miscellaneous    20




-1-
SC1:3692634.5

--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
Registration Rights Agreement, dated October 20, 2014 (this “Agreement”), among
National Australia Bank Limited, a company incorporated under the laws of the
Commonwealth of Australia (“NAB”), National Americas Holdings LLC, a Delaware
limited liability company (“NAH”), and Great Western Bancorp, Inc., a Delaware
corporation (the “Company”).
In consideration of the mutual covenants and agreements herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
Section 1.Certain Definitions. In this Agreement, the following terms shall have
the meanings assigned below:
“Affiliate” means, with respect to any Person, any other Person that controls,
or is controlled by, or is under common control with, such Person. The term
“control” (including the terms “controlling,” “controlled” and “under common
control with”) as used with respect to any Person means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” has the meaning set forth in the Preamble and includes all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing. All references to this Agreement shall refer to this
Registration Rights Agreement as the same may be in effect at the time such
reference becomes operative.
“beneficially own” means, with respect to any Person, securities of which such
Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d‑3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (i) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange, (ii) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act, and (2) is not
also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report).
“Blackout Period” has the meaning set forth in Section 5(b).
“Common Stock” means any of the common stock issued by the Company. If at any
time Registrable Common Stock includes securities other than common stock issued
by the Company then, when referring to Common Stock other than Registrable
Common Stock, “Common Stock” shall include securities of the same class or
classes as such other securities.





SC1:3692634.5

--------------------------------------------------------------------------------




“Company” has the meaning set forth in the Preamble.
“Demand Registration” has the meaning set forth in Section 2(a).
“Demand Registration Statement” has the meaning set forth in Section 2(a).
“Exchange Act” means the Securities Exchange Act of 1934.
“Form S‑3” means a registration statement on Form S‑3 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.
“Governmental Authority” means any national, federal, state, municipal, local,
territorial, domestic, foreign or other government or any department,
commission, board, bureau, agency, regulatory authority or instrumentality
thereof, or any court, judicial, administrative or arbitral body or public or
private tribunal.
“Holdback Agreement” has the meaning set forth in Section 6.
“Holdback Period” has the meaning set forth in Section 6.
“IPO Lockup” means the restrictions contained in the IPO Underwriting Agreement
(or agreements contemplated therein) on offers, sales and registrations of
Common Stock and related matters following the pricing of the initial public
offering of the Common Stock, after giving effect to any waivers, modifications
or terminations of such restrictions.
“IPO Underwriting Agreement” means the Underwriting Agreement between the
Company, NAB, NAH and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Deutsche Bank Securities Inc., dated October 14, 2014, relating to the initial
public offering of the Common Stock.
“Minimum Amount” means the lesser of (i) $50,000,000 and (ii) 5% of the
aggregate market value of all outstanding Common Stock unless, at any time, the
total number of all remaining shares of Registrable Common Stock would, if fully
sold, yield gross proceeds to the Stockholder of less than such amount, in which
case the “Minimum Amount” shall mean the gross proceeds to be realized upon the
sale of all such remaining Registrable Common Stock.
“NAB” has the meaning set forth in the Preamble.
“NAH” has the meaning set forth in the Preamble.
“Non-Control Date” means the date on which NAB ceases to control the Company for
purposes of the Bank Holding Company Act of 1956, as amended.
“Other Holdback Parties” has the meaning set forth in Section 6.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporate organization, association,
corporation, institution, public benefit corporation, Governmental Authority or
any other entity.

- 2 -
SC1:3692634.5

--------------------------------------------------------------------------------




“Piggyback Registration” has the meaning set forth in Section 3(b).
“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Common Stock covered by such Registration Statement and by
all other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.
“Registrable Common Stock” means, at any time, (i) all Common Stock held of
record by NAH as of the date hereof, (ii) any securities of the Company issued
or issuable after the date hereof with respect to the Common Stock referred to
in clause (i) by way of stock dividend or stock split or in connection with a
combination of stock, recapitalization, merger, consolidation or other
reorganization or otherwise, (iii) all Common Stock issued upon conversion or
exchange of shares of non-voting common stock issued by the Company to NAB or
any of its Affiliates as of or after the date hereof and (iv) securities issued
by the issuer thereof in exchange for or in replacement of any securities
referred to in clauses (i), (ii) and (iii), but excluding (v) any and all such
Common Stock and other securities referred to in clauses (i), (ii), (iii) and
(iv) that (1) have been sold pursuant to an effective registration statement or
Rule 144 under the Securities Act, (2) have been sold to someone other than a
Stockholder in a transaction where a subsequent public distribution of such
securities would not require registration under the Securities Act, or (3) are
not outstanding (or any combination of clauses (1), (2) and (3)).
“Registration Expenses” has the meaning set forth in Section 8(a).
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Common Stock pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such Registration Statement.
“S‑3 Registration” has the meaning set forth in Section 4(a).
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933.
“Stockholder” means initially NAH and thereafter any other transferee of the
Registrable Common Stock that becomes a Stockholder pursuant to Section 12, but
in each case only if and for as long as NAH or any such transferee is both (i) a
wholly owned subsidiary of NAB (or is NAB) and (ii) the holder of record of
Registrable Common Stock. If at any time there is more than one Stockholder, the
term “Stockholder” shall mean all Stockholders, collectively, unless the context
otherwise requires. For purposes of this Agreement, the Company may deem and
treat the registered holder of Registrable Common Stock as the holder and
absolute owner thereof, and the Company shall not be affected by any notice to
the contrary.

- 3 -
SC1:3692634.5

--------------------------------------------------------------------------------




“Stockholder Agreement” means Stockholder Agreement, dated the date hereof,
between the Company and NAB.
“Stockholder’s Counsel” has the meaning set forth in Section 7(a)(i).
“Suspension Period” has the meaning set forth in Section 5.
“Termination Date” means the first date on which there is no Registrable Common
Stock or there is no Stockholder.
“Third Party Holdback Period” means any Holdback Period imposed on the
Stockholder pursuant to Section 6 in respect of an underwritten offering of
Common Stock in which (i) the Stockholder did not participate or (ii) the
Stockholder’s participation was reduced pursuant to Section 3(c) or 3(d).
“underwritten offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public, and “underwritten Shelf Takedown” means an
underwritten offering effected pursuant to an S-3 Registration.
In addition to the above definitions, unless the context requires otherwise:
(i)    any reference to any statute, regulation, rule or form as of any time
shall mean such statute, regulation, rule or form as amended or modified and
shall also include any successor statute, regulation, rule or form from time to
time;
(ii)    “include”, “includes” and “including” shall be construed as inclusive
without limitation, in each case notwithstanding the absence of any express
statement to such effect, or the presence of such express statement in some
contexts and not in others;
(iii)    references to “Section” or the “Preamble” are references to Sections or
the introductory paragraph of this Agreement, respectively;
(iv)    references to any Governmental Authority include any successor to such
Governmental Authority;
(v)    references to any agreement or other document are to such agreement or
document as amended, modified, supplemented or replaced from time to time;
(vi)    words such as “herein”, “hereof”, “hereinafter” and “hereby” when used
in this Agreement refer to this Agreement as a whole; and
(vii)    references to “business day” mean a business day in The City of New
York.

- 4 -
SC1:3692634.5

--------------------------------------------------------------------------------




Section 2.    Demand Registrations.
(a)    Right to Request Registration. Subject to the provisions hereof and to
the IPO Lockup and continuing until the Termination Date, the Stockholder may at
any time request registration for resale under the Securities Act of all or part
of the Registrable Common Stock separate from an S‑3 Registration (a “Demand
Registration”); provided, however, that (based on the then-current market
prices) the number of shares of Registrable Common Stock included in the Demand
Registration would, if fully sold, yield gross proceeds to the Stockholder of at
least the Minimum Amount. Subject to Section 2(d) and Section 5 below, the
Company shall use reasonable best efforts to (i) file a Registration Statement
registering for resale such number of shares of Registrable Common Stock as
requested to be so registered pursuant to this Section 2(a) (a “Demand
Registration Statement”) within forty-five (45) days after the Stockholder’s
request therefor and (ii) cause such Demand Registration Statement to be
declared effective by the SEC as soon as practical thereafter. If permitted
under the Securities Act, such Registration Statement shall be one that is
automatically effective upon filing.
(b)    Number of Demand Registrations. Subject to the limitations of
Section 2(a), the Stockholder shall be entitled to request up to five (5) Demand
Registrations in the aggregate (for all Persons who are or may become a
Stockholder pursuant to Section 12). A Registration Statement shall not count as
a permitted Demand Registration unless and until it has become effective and the
Stockholder is able to register and sell at least seventy-five percent (75%) of
the Registrable Common Stock requested to be included in such registration.
(c)    Priority on Demand Registrations. The Company may include Common Stock
other than Registrable Common Stock in a Demand Registration for any accounts on
the terms provided below and in Section 2(g) and, if such Demand Registration is
an underwritten offering, only with the consent of the managing underwriters of
such offering. If the managing underwriters of the requested Demand Registration
advise the Company and the Stockholder requesting such Demand Registration that
in their opinion the number of shares of Common Stock proposed to be included in
the Demand Registration exceeds the number of shares of Common Stock that can be
sold in such underwritten offering without materially delaying or jeopardizing
the success of the offering (including the price per share of the Common Stock
proposed to be sold in such underwritten offering), the Company shall include in
such Demand Registration (i) first, the number of shares of Registrable Common
Stock that the Stockholder proposes to sell, and (ii) second, the number of
shares of Common Stock proposed to be included therein by any other Persons
(including Common Stock to be sold for the account of the Company) allocated
among such Persons in such manner as the Company may determine. If the number of
shares of Common Stock that can be sold is less than the number of shares of
Common Stock proposed to be registered pursuant to clause (i) above by the
Stockholder, the amount of Common Stock to be sold shall be allocated to the
Stockholder.
(d)    Restrictions on Demand Registrations. The Stockholder shall not be
entitled to request a Demand Registration (i) within sixty (60) days after the
effective date of any prior Demand Registration, Piggyback Registration or S‑3
Registration or the pricing date of any underwritten Shelf Takedown or (ii) when
the Company is diligently pursuing a primary underwritten offering pursuant to a
Piggyback Registration. The restriction in clause (i) shall not apply to any
request for

- 5 -
SC1:3692634.5

--------------------------------------------------------------------------------




a Demand Registration if the request is to register and sell all remaining
Registrable Common Stock in an underwritten offering and the managing
underwriters for the offering advise the Company that in their judgment (subject
to subsequent changes in market conditions) all such remaining stock could be
sold in such offering. Notwithstanding the foregoing, the Company shall not be
obligated to take any action that would violate any lockup or similar
restriction relating to any Demand Registration or underwritten Shelf Takedown
then in effect. The Company, however, shall not be obligated to proceed with a
Demand Registration if the offering to be effected pursuant to such registration
can be effected pursuant to an S‑3 Registration and the Company, in accordance
with Section 4, effects or has effected an S-3 Registration pursuant to which
such offering can be effected.
(e)    Selection of Underwriters. If any of the Registrable Common Stock covered
by a Demand Registration is to be sold in an underwritten offering, the
Stockholder shall have the right to select the managing underwriter or
underwriters to administer the offering, but only with the prior written consent
of the Company (not to be unreasonably withheld, conditioned or delayed).
(f)    Other Registration Rights. The Company shall not grant to any Person the
right to request the Company (i) to register securities in a Demand Registration
unless such rights are consistent with the provisions hereof, or (ii) to
register any securities other than securities of the same class as the
Registrable Common Stock being registered in a Demand Registration.
(g)    Effective Period of Demand Registrations. Upon the date of effectiveness
of any Demand Registration for an underwritten offering and if such offering is
priced promptly on or after such date, the Company shall use commercially
reasonable efforts to keep such Demand Registration Statement effective for a
period equal to sixty (60) days from such date or such shorter period which
shall terminate when all of the Registrable Common Stock covered by such Demand
Registration has been sold by the Stockholder pursuant to such Demand
Registration. If the Company shall withdraw any Demand Registration pursuant to
Section 5 before such sixty (60) days end and before all of the Registrable
Common Stock covered by such Demand Registration has been sold pursuant thereto,
the Stockholder shall be entitled to a replacement Demand Registration which
shall be subject to all of the provisions of this Agreement. A Demand
Registration shall not count against the limit on the number of such
registrations set forth in Section 2(b) if (i) after the applicable Registration
Statement has become effective, such Registration Statement or the related
offer, sale or distribution of Registrable Common Stock thereunder becomes the
subject of any stop order, injunction or other order or restriction imposed by
the SEC or any other governmental agency or court for any reason not
attributable to the Stockholder or its Affiliates (other than the Company and
its controlled Affiliates) and such interference is not thereafter eliminated so
as to permit the completion of the contemplated distribution of Registrable
Common Stock or (ii) in the case of an underwritten offering, the conditions
specified in the related underwriting agreement, if any, are not satisfied or
waived due to a breach by the Company of its covenants, representations or
warranties therein, and as a result of any such circumstances described in
clause (i) or (ii), less than all of the Registrable Common Stock covered by the
Registration Statement is sold by the Stockholder pursuant to such Registration
Statement.

- 6 -
SC1:3692634.5

--------------------------------------------------------------------------------




Section 3.    Piggyback Registrations.
(a)    Certain Offerings by the Company. Prior to the Non-Control Date, the
Company shall not register or propose to register any Common Stock under the
Securities Act for its own account other than a registration statement on Form
S-8 or with NAB’s prior written consent as required by Section 3.1 of the
Stockholder Agreement.
(b)    Right to Piggyback. Whenever on or after the Non-Control Date the Company
proposes to register any Common Stock under the Securities Act (other than a
registration statement on Form S-8 or S-4) for its own account, or whenever on
or after the date hereof the Company proposes to register any Common Stock under
the Securities Act for the account of one or more holders of Common Stock (other
than the Stockholder), and the form of registration statement to be used may be
used for any registration of Registrable Common Stock (a “Piggyback
Registration”), the Company shall give written notice to the Stockholder of its
intention to effect such a registration and, subject to Sections 3(c) and 3(d),
shall include in such registration statement and in any offering of Common Stock
to be made pursuant to that registration statement all Registrable Common Stock
with respect to which the Company has received a written request for inclusion
therein from the Stockholder within ten (10) days after the Stockholder’s
receipt of the Company’s notice. The Company shall have no obligation to proceed
with any Piggyback Registration and may abandon, terminate and/or withdraw such
registration for any reason at any time prior to the pricing thereof. If the
Company or any other Person other than the Stockholder proposes to sell Common
Stock in an underwritten offering pursuant to a registration statement under the
Securities Act, such offering shall be treated as a primary or secondary
underwritten offering, as applicable, pursuant to a Piggyback Registration.
(c)    Priority on Primary Piggyback Registrations. If a Piggyback Registration
is initiated as a primary underwritten offering on behalf of the Company and the
managing underwriters advise the Company and the Stockholder (if the Stockholder
has elected to include Registrable Common Stock in such Piggyback Registration)
that in their opinion the number of shares of Common Stock proposed to be
included in such offering exceeds the number of shares of Common Stock which can
be sold in such offering without materially delaying or jeopardizing the success
of the offering (including the price per share of the Common Stock proposed to
be sold in such offering), the Company shall include in such registration and
offering (i) first, the number of shares of Common Stock that the Company
proposes to sell, and (ii) second, the number of shares of Common Stock
requested to be included therein by holders of Common Stock, including the
Stockholder (if the Stockholder has elected to include Registrable Common Stock
in such Piggyback Registration), pro rata among all such holders on the basis of
the number of shares of Common Stock requested to be included therein by all
such holders or as such holders and the Company may otherwise agree.
(d)    Priority on Secondary Registrations. If a Piggyback Registration is
initiated as an underwritten registration on behalf of a holder of Common Stock
other than the Stockholder, and the managing underwriters advise the Company
that in their opinion the number of shares of Common Stock proposed to be
included in such registration exceeds the number of shares of Common Stock that
can be sold in such offering without materially delaying or jeopardizing the
success of the offering (including the price per share of the Common Stock to be
sold in such

- 7 -
SC1:3692634.5

--------------------------------------------------------------------------------




offering), then the Company shall include in such registration (i) first, the
number of shares of Common Stock requested to be included therein by the
holder(s) requesting such registration, (ii) second, the number of shares of
Common Stock requested to be included therein by other holders of Common Stock
including the Stockholder (if the Stockholder has elected to include Registrable
Common Stock in such Piggyback Registration), pro rata among such holders on the
basis of the number of shares of Common Stock requested to be included therein
by such holders or as such holders and the Company may otherwise agree, and
(iii) third, the number of shares of Common Stock that the Company proposes to
sell.
(e)    Selection of Underwriters. The Company shall have the right to select the
managing underwriter or underwriters to administer any underwritten offering
pursuant to a Piggyback Registration.
(f)    Other Registration Rights. The Company shall not grant to any Person the
right to request the Company to register any Common Stock in a Piggyback
Registration unless such rights are consistent with the provisions hereof.
Section 4.    S‑3 Registrations.
(a)    Right to Request Registration. At any time that the Company is eligible
to use Form S‑3 and continuing until the Termination Date, the Stockholder shall
be entitled to request on up to three (3) occasions that the Company file a
Registration Statement on Form S‑3 (or an amendment or supplement to an existing
registration statement on Form S‑3) for a public offering of all or any portion
of the Registrable Common Stock pursuant to Rule 415 promulgated under the
Securities Act or otherwise (an “S‑3 Registration”). Upon each such request, and
subject to Section 5, the Company shall use reasonable best efforts to (i) file
a Registration Statement (or any amendment or supplement thereto) covering the
number of shares of Registrable Common Stock specified in such request under the
Securities Act on Form S‑3 (an “S‑3 Registration Statement”) for public sale in
accordance with the method of disposition specified in such request within
thirty (30) days after the Stockholder’s written request therefor and (ii) cause
such S‑3 Registration Statement to become effective as soon as practical
thereafter. If permitted under the Securities Act, each such Registration
Statement shall be one that is automatically effective upon filing.
(b)    Right to Effect a Shelf Takedown. The Stockholder shall be entitled, at
any time and from time to time when an S-3 Registration Statement is effective
and until the Termination Date, to sell such Registrable Common Stock as is then
registered pursuant to such Registration Statement (each, a “Shelf Takedown”),
but only upon not less than three (3) business days’ prior written notice to the
Company (whether or not such takedown is underwritten); provided, that no prior
notice shall be required of any sale pursuant to a plan that complies with Rule
10b5-1 under the Exchange Act. The Stockholder shall be entitled to request that
a Shelf Takedown shall be an underwritten offering, provided, however, that
(based on the then-current market prices) the number of shares of Registrable
Common Stock included in such underwritten Shelf Takedown would yield gross
proceeds to the Stockholder of at least the Minimum Amount; and provided,
further, that the Stockholder shall not be entitled to request any underwritten
Shelf Takedown within sixty (60) days after the pricing date of any other
underwritten offering effected pursuant to a Demand Registration, a Piggyback
Registration or an S-3 Registration, or when the Company is diligently pursuing
an

- 8 -
SC1:3692634.5

--------------------------------------------------------------------------------




underwritten offering pursuant to (or treated as being pursuant to) a Piggyback
Registration. The Stockholder shall also give the Company prompt written notice
of the consummation of each Shelf Takedown (whether or not underwritten).
(c)    Priority on Underwritten Shelf Takedowns. The Company may include Common
Stock other than Registrable Common Stock in an underwritten Shelf Takedown for
any accounts on the terms provided below, but only with the consent of the
managing underwriters of such offering. If the managing underwriters of the
requested underwritten Shelf Takedown advise the Company and the Stockholder
that in their opinion the number of shares of Common Stock proposed to be
included in the underwritten Shelf Takedown exceeds the number of shares of
Common Stock that can be sold in such offering without materially delaying or
jeopardizing the success of the offering (including the price per share of the
Common Stock proposed to be sold in such offering), the Company shall include in
such underwritten Shelf Takedown (i) first, the number of shares of Common Stock
that the Stockholder proposes to sell, and (ii) second, the number of shares of
Common Stock proposed to be included therein by any other Persons (including
Common Stock to be sold for the account of the Company) allocated among such
Persons in such manner as the Company may determine. If the number of shares of
Common Stock that can be sold is less than the number of shares of Registrable
Common Stock proposed to be included in the underwritten Shelf Takedown pursuant
to clause (i) above, the amount of Common Stock to be so sold shall be allocated
to the Stockholder. The provisions of this paragraph (c) apply only to a Shelf
Takedown that the Stockholder has requested be an underwritten offering.
(d)    Selection of Underwriters. If any of the Registrable Common Stock is to
be sold in an underwritten Shelf Takedown initiated by the Stockholder, the
Stockholder shall have the right to select the underwriter or underwriters, but
only with the prior written consent of the Company (not to be unreasonably
withheld, conditioned or delayed).
(e)    Other Registration Rights. The Company shall not grant to any Person the
right to request the Company (i) to register any Common Stock in an S‑3
Registration unless such rights are consistent with the provisions hereof, or
(ii) to include any securities of the Company other than Common Stock in an
underwritten Shelf Takedown.
(f)    Effective Period of S-3 Registrations. The Company shall use reasonable
best efforts to keep any S‑3 Registration Statement effective for a period of
one year after the effective date of such registration statement.
Notwithstanding the foregoing, the Company shall not be obligated to keep any
such registration statement effective, or to permit Registrable Common Stock to
be registered, offered or sold thereunder, at any time on or after the
Termination Date, unless an underwritten Shelf Takedown has been priced but not
completed prior to the Termination Date, in which event the Company shall remain
so obligated until such offering is completed.
Section 5.    Suspension Periods; Blackout Periods.
(a)    Suspension Periods. The Company may (i) delay the filing of a
Registration Statement in conjunction with a Demand Registration or an S‑3
Registration or (ii) prior to the pricing of any underwritten offering or other
offering of Registrable Common Stock pursuant to a Demand Registration or an S‑3
Registration, delay such underwritten or other offering (and, if it

- 9 -
SC1:3692634.5

--------------------------------------------------------------------------------




so chooses, withdraw any registration statement that has been filed), but in
each case described in clauses (i) and (ii) only if the board of directors of
the Company determines in good faith that the registration or offering to be
delayed would, if not delayed, materially adversely affect the Company and its
subsidiaries taken as a whole or materially interfere with, or jeopardize the
success of, any pending or proposed material transaction, including any material
debt or equity financing, any material acquisition or disposition, any material
recapitalization or reorganization or any other material transaction, whether
due to commercial reasons, a desire to avoid premature disclosure of information
or any other reason. Any period during which the Company has delayed a filing or
an offering pursuant to this Section 5 is herein called a “Suspension Period.”
In no event shall there be more than two Suspension Periods during any rolling
period of three hundred sixty-five (365) days, and the number of days covered by
any one or more Suspension Periods shall not exceed sixty (60) days in the
aggregate during any rolling period of three hundred sixty-five (365) days. If
pursuant to this Section 5 the Company delays a Demand Registration requested by
the Stockholder, the Stockholder shall be entitled to withdraw such request and,
if it does so, such request shall not count against the limitation on the number
of such registrations set forth in Section 2(b). If pursuant to this Section 5
the Company withdraws an S‑3 Registration Statement requested by the
Stockholder, the Stockholder shall be entitled to make a further request for an
S‑3 Registration pursuant to this Agreement, which will not count against the
limitation on the number of such registrations set forth in Section 4(a). The
Company shall provide prompt written notice to the Stockholder of the
commencement and termination of any Suspension Period (and any withdrawal of a
registration statement pursuant to this Section 5), but shall not be obligated
under this Agreement to disclose the reasons therefor. NAB shall (and shall
cause its controlled Affiliates to) keep the existence of each Suspension Period
confidential and refrain from making offers and sales of Registrable Common
Stock (and direct any other Persons making such offers and sales to refrain from
doing so) during each Suspension Period. For the avoidance of doubt, nothing in
this Section 5(a) shall affect any of NAB’s rights pursuant to the Stockholder
Agreement.
(b)    Blackout Periods. Unless the Company otherwise permits by notice in
writing to the Stockholder, the Stockholder shall not make any offers or sales
of Registrable Common Stock during the period (each a “Blackout Period”)
beginning on the 15th day of the third month of each fiscal quarter of the
Company and ending one full trading day after the Company publicly issues its
earnings release for such fiscal quarter (or fiscal year in the case of the
fourth fiscal quarter). A “full trading day” after an earnings release means at
least one full-day trading session on the New York Stock Exchange shall have
elapsed after the public issuance of such earnings release. Notwithstanding this
Section 5(b), but subject to the other provisions hereof, Registrable Common
Stock may be offered and sold during a Blackout Period if such offers and sales
are made pursuant to a plan that complies with Rule 10b5‑1 under the Exchange
Act (and is established outside a Blackout Period). Notwithstanding this Section
5(b), the Stockholder may make offers and sales of Registrable Common Stock in
an underwritten offering pursuant to a Demand Registration or in an underwritten
Shelf Takedown during a Blackout Period, unless a Suspension Period is in
effect.
Section 6.    Holdback Agreements.
The restrictions in this Section 6 shall apply only for as long as NAB is the
beneficial owner of any Registrable Common Stock. If the Company sells Common
Stock or other securities

- 10 -
SC1:3692634.5

--------------------------------------------------------------------------------




convertible into or exchangeable for (or otherwise representing a right to
acquire) Common Stock in a primary underwritten offering pursuant to any
registration statement under the Securities Act (whether or not the Stockholder
is given an opportunity to participate), or if any other Person sells Common
Stock in a secondary underwritten offering pursuant to a Piggyback Registration
and the Stockholder is given an opportunity (not subsequently reduced by more
than twenty-five percent (25%) or withdrawn pursuant to the “cut-back”
provisions of this Agreement) to participate in the offering, and if the
managing underwriters for such offering advise the Company (in which case the
Company promptly shall notify the Stockholder) that a public sale or
distribution of Registrable Common Stock outside such offering would materially
adversely affect such offering, then, if requested by the Company, NAB shall
agree, as contemplated in this Section 6, not to (and to cause its controlled
Affiliates not to) sell, transfer, pledge, issue, grant or otherwise dispose of,
directly or indirectly (including by means of any short sale), or request the
registration of, any Registrable Common Stock (or any securities of any Person
that are convertible into or exchangeable for, or otherwise represent a right to
acquire, Registrable Common Stock) for a period equal (each such period, a
“Holdback Period”) to the lesser of (i) ninety (90) days beginning on and
including the pricing date for such underwritten offering and (ii) such shorter
period as to which the managing underwriters for such offering may agree (each
such agreement of NAB, a “Holdback Agreement”). Notwithstanding the foregoing,
the Stockholder shall not be subject to more than one Holdback Agreement
relating to an underwritten offering pursuant to a Piggyback Registration during
any rolling period of three hundred sixty-five (365) days, other than any such
Holdback Agreement relating to an underwritten offering in which the Stockholder
was permitted to participate without being subject to an underwriters’
cutback. Each Holdback Agreement shall be in writing in form satisfactory to the
Company and the managing underwriters. Notwithstanding the foregoing, NAB shall
not be obligated to make a Holdback Agreement unless the Company, each selling
shareholder in such offering, all of the Company’s officers and directors and
each Person (if any) who beneficially owns ten percent (10%) or more of the
outstanding Common Stock and has the right to require the Company to register
Common Stock for sale under the Securities Act (collectively, “Other Holdback
Parties”) also execute agreements substantially identical to such Holdback
Agreement. Each Holdback Agreement shall provide that NAB shall be released from
its obligations thereunder if and when any of the Other Holdback Parties is
released (in whole or in part) from the prohibition on offers and sales of
Common Stock in its hold back agreement relating to the same offering (other
than a release of an individual that is due to a personal hardship and affects
only a small number of Common Stock), and the Company shall promptly notify NAB
of any such release. A Holdback Agreement shall not apply to (i) the exercise of
any warrants or stock options to purchase stock of the Company (provided that
such restrictions shall apply with respect to the securities issuable upon such
exercise), (ii) transfers to Affiliates where the transferee agrees in writing
with the Company to be bound by the terms hereof, or (iii) any Registrable
Common Stock included in the underwritten offering giving rise to the
application of this Section 6. A Holdback Agreement shall prohibit NAB and its
controlled Affiliates from entering into any hedging or similar arrangement in
respect of the Registrable Common Stock.
Section 7.    Registration Procedures.
(a)    Whenever the Stockholder requests that any Registrable Common Stock be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as

- 11 -
SC1:3692634.5

--------------------------------------------------------------------------------




soon as practical as provided herein, the registration and the sale of such
Registrable Common Stock in accordance with the intended methods of disposition
thereof, and, pursuant thereto, the Company shall, as soon as practical as
provided herein:
(i)    subject to the other provisions of this Agreement, use reasonable best
efforts to prepare and file with the SEC a Registration Statement with respect
to such Registrable Common Stock and cause such Registration Statement to become
effective (unless it is automatically effective upon filing); and before filing
a Registration Statement or Prospectus or any amendments or supplements thereto,
furnish to the Stockholder and the underwriters or other distributors, if any,
identified by the Stockholder copies of all such documents proposed to be filed,
including documents incorporated by reference in the Prospectus and, if
requested by the Stockholder, one set of the exhibits incorporated by reference,
and the Stockholder and a single counsel selected by the Stockholder
(“Stockholder’s Counsel”) shall have a reasonable opportunity to review and
comment on the Registration Statement and each such Prospectus (and each
amendment or supplement thereto) before it is filed with the SEC, and the
Stockholder shall have the opportunity to object to any information pertaining
to the Stockholder that is contained therein and the Company will make the
corrections reasonably requested by the Stockholder with respect to such
information prior to filing any Registration Statement or Prospectus or any
amendment or supplement thereto;
(ii)    use reasonable best efforts to prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective for the relevant period required hereunder, but no longer than is
necessary to complete the distribution of the Common Stock covered by such
Registration Statement, and to comply with the applicable requirements of the
Securities Act with respect to the disposition of all the Common Stock covered
by such Registration Statement during such period in accordance with the
intended methods of disposition set forth in such Registration Statement;
(iii)    use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Common Stock for sale in any jurisdiction in the United States;
(iv)    furnish to the Stockholder and each managing underwriter, if any,
without charge, conformed copies of each Registration Statement and amendment
thereto and copies of each supplement thereto promptly after they are filed with
the SEC (but only one set of exhibits thereto need be provided); and deliver,
without charge, such number of copies of the preliminary and final Prospectus
and any supplement thereto as the Stockholder may reasonably request in order to
facilitate the disposition of the Registrable Common Stock of the Stockholder
covered by such Registration Statement in conformity with the requirements of
the Securities Act;

- 12 -
SC1:3692634.5

--------------------------------------------------------------------------------




(v)    use reasonable best efforts to register or qualify such Registrable
Common Stock under such other securities or blue sky laws of such U.S.
jurisdictions as the Stockholder reasonably requests and continue such
registration or qualification in effect in such jurisdictions for as long as the
applicable Registration Statement may be required to be kept effective under
this Agreement (provided that the Company will not be required to (1) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph (v), (2) subject itself to
taxation in any such jurisdiction or (3) consent to general service of process
in any such jurisdiction);
(vi)    notify the Stockholder and each distributor of such Registrable Common
Stock identified by the Stockholder, at any time when a Prospectus relating
thereto is required under the Securities Act to be delivered by such
distributor, of the occurrence of any event as a result of which the Prospectus
included in such Registration Statement contains an untrue statement of a
material fact or omits a material fact necessary to make the statements therein
not misleading, and, at the request of the Stockholder, the Company shall use
reasonable best efforts to prepare, as soon as practical, and in any event
within two Business Days, a supplement or amendment to such Prospectus so that,
as thereafter delivered to the purchasers of such Registrable Common Stock, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading;
(vii)    in the case of an underwritten offering in which the Stockholder
participates pursuant to a Demand Registration, Piggyback Registration or an S‑3
Registration, enter into an underwriting agreement containing such provisions
(including provisions for indemnification, lockups, opinions of counsel and
comfort letters) as are customary and reasonable for an offering of such kind,
and take all such other customary and reasonable actions as the managing
underwriters of such offering may request in order to facilitate the disposition
of such Registrable Common Stock (including, making members of senior management
of the Company available to participate in “road-show” and other customary
marketing activities);
(viii)    in the case of an underwritten offering in which the Stockholder
participates pursuant to a Demand Registration, Piggyback Registration or an S‑3
Registration, and to the extent not prohibited by applicable law or pre-existing
applicable contractual restrictions, (A) make reasonably available, for
inspection by the Stockholder, Stockholder’s Counsel, the managing underwriters
of such offering and one counsel (and one accountant) for such managing
underwriter, pertinent corporate documents and financial and other records of
the Company and its subsidiaries and controlled Affiliates, (B) cause the
Company’s officers and employees to supply information reasonably requested by
the Stockholder or such managing underwriters or attorney in connection with
such offering and (C) make the Company’s independent accountants available for
any such managing underwriters’ due diligence; provided, however, that such
records and other information shall be subject to such confidential treatment as
is customary for underwriters’ due diligence reviews;

- 13 -
SC1:3692634.5

--------------------------------------------------------------------------------




(ix)    use reasonable best efforts to cause all such Registrable Common Stock
to be listed on each securities exchange on which securities of the same class
issued by the Company are then listed;
(x)    provide a transfer agent and registrar for all such Registrable Common
Stock not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Common Stock pursuant to
a Registration Statement, provide the transfer agent with printed certificates
for the Registrable Common Stock to be sold, subject to the provisions of
Section 11;
(xi)    make generally available to its shareholders a consolidated earnings
statement (which need not be audited) for a period of twelve (12) months
beginning after the effective date of the Registration Statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earning statement under Section 11(a) of
the Securities Act and Rule 158 thereunder; and
(xii)    promptly notify the Stockholder and the managing underwriters of any
underwritten offering:
(1)    when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(2)    of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding the Stockholder;
(3)    of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and
(4)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Common Stock for sale under
the applicable securities or blue sky laws of any jurisdiction; and
(xiii)    keep Stockholder’s Counsel reasonably apprised as to the intention and
progress of the Company with respect to any Registration Statement hereunder,
including by providing Stockholder’s Counsel with copies of all written
correspondence with the SEC in connection with any Registration Statement or
Prospectus filed hereunder.
For the avoidance of doubt, the provisions of clauses (vii), (viii) and (xi) of
this Section 7(a) shall apply only in respect of an underwritten offering and
only if (based on market prices at the time the offering is requested by the
Stockholder) the number of shares of Registrable Common Stock to be sold in the
offering would yield gross proceeds to the Stockholder of at least the Minimum
Amount. Notwithstanding any provision of this Agreement, the Company shall not
be obligated to

- 14 -
SC1:3692634.5

--------------------------------------------------------------------------------




prepare for inclusion in any Registration Statement any audited financial
statements for any period other than a fiscal year of the Company beginning on
or after October 1, 2012 or any unaudited financial statements for any period
other than a first, second or third fiscal quarter of any such fiscal year.
(b)    No Registration Statement (including any amendments thereto) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to the Company by or on behalf of NAB or the Stockholder
or any underwriter or other distributor specifically for use therein.
(c)    At all times after the Company has filed a registration statement with
the SEC pursuant to the requirements of the Securities Act and until the
Termination Date, the Company shall use reasonable best efforts to continuously
maintain in effect the registration statement of Common Stock under Section 12
of the Exchange Act and to use reasonable best efforts to file all reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, all to the extent required
to enable the Stockholder to be eligible to sell Registrable Common Stock
pursuant to Rule 144 under the Securities Act prior to the Termination Date.
(d)    The Company may require the Stockholder and each distributor of
Registrable Common Stock as to which any registration is being effected to
furnish to the Company any other information regarding such Person and the
distribution of such securities as the Company may from time to time reasonably
request.
(e)    The Stockholder agrees by having its stock treated as Registrable Common
Stock hereunder that, upon being advised in writing by the Company of the
occurrence of an event pursuant to Section 7(a)(vi), the Stockholder will
immediately discontinue (and direct any other Persons making offers and sales of
Registrable Common Stock to immediately discontinue) offers and sales of
Registrable Common Stock until it is advised in writing by the Company that the
use of the Prospectus may be resumed and is furnished with a supplemented or
amended Prospectus as contemplated by Section 7(a)(vi), and, if so directed by
the Company, the Stockholder will deliver to the Company all copies, other than
permanent file copies then in the Stockholder’s possession, of the Prospectus
covering such Registrable Common Stock current at the time of receipt of such
notice.
(f)    The Company may prepare and deliver an issuer free-writing prospectus (as
such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a prospectus, and references herein to any “supplement” to a
Prospectus shall include any such issuer free-writing prospectus. Neither the
Stockholder nor any other seller of Registrable Common Stock may use a
free-writing prospectus to offer or sell any such stock without the Company’s
prior written consent.

- 15 -
SC1:3692634.5

--------------------------------------------------------------------------------




(g)    It is understood and agreed that any failure of the Company to file a
registration statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2, 4 or 7 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, or due to
any refusal of the SEC to permit a registration statement or prospectus to
become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite the
Company’s good faith and diligent efforts to resolve those comments, shall not
be a breach of this Agreement. However, neither shall any such failure relieve
the Company of its obligations hereunder to use reasonable best efforts to
remedy such failure.
(h)    It is further understood and agreed that the Company shall not have any
obligations under this Section 7 at any time on or after the Termination Date,
unless an underwritten offering in which the Stockholder participates has been
priced but not completed prior to the Termination Date, in which event the
Company’s obligations under this Section 7 shall continue with respect to such
offering until such offering is completed or for 15 business days, whichever is
shorter.
Section 8.    Registration Expenses.
(a)    All expenses incident to the Company’s performance of or compliance with
this Agreement, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, Financial Industry Regulatory
Authority fees, listing application fees, printing expenses, transfer agent’s
and registrar’s fees, cost of distributing Prospectuses in preliminary and final
form as well as any supplements thereto, fees and disbursements of counsel for
the Company and all independent certified public accountants and other Persons
retained by the Company, and fees and disbursements of one counsel representing
the Stockholder (all such expenses being herein called “Registration Expenses”)
(but not including any underwriting discounts or commissions attributable to the
sale of Registrable Common Stock or fees and expenses of counsel representing
any underwriters or other distributors), shall be borne by the Company.
(b)    The obligation of the Company to bear the expenses described in
Section 8(a) shall apply irrespective of whether a registration, once properly
demanded or requested, if applicable, becomes effective, is withdrawn or
suspended, is converted to another form of registration and irrespective of when
any of the foregoing shall occur; provided, however, that Registration Expenses
for any Registration Statement withdrawn solely at the request of the
Stockholder (unless withdrawn following commencement of a Suspension Period
pursuant to Section 5) shall be borne by the Stockholder.
Section 9.    Indemnification.
(a)    The Company shall indemnify, to the fullest extent permitted by law, the
Stockholder and each Person who controls the Stockholder (within the meaning of
the Securities Act) against all losses, claims, damages, liabilities, judgments,
costs (including reasonable costs of investigation) and expenses (including
reasonable attorneys’ fees arising out of or based upon any untrue or alleged
untrue statement of a material fact contained in any Registration Statement or
Prospectus) or any amendment thereof or supplement thereto or arising out of or
based upon any omission or alleged

- 16 -
SC1:3692634.5

--------------------------------------------------------------------------------




omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as the same are made in
reliance and in conformity with information furnished in writing to the Company
by NAB or the Stockholder expressly for use therein. In connection with an
underwritten offering in which the Stockholder participates conducted pursuant
to a registration effected hereunder, the Company shall indemnify each
participating underwriter and each Person who controls such underwriter (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Stockholder, provided, however, that this
sentence shall apply only if (based on the current market prices immediately
prior thereto) the number of shares of Registrable Common Stock to be sold in
the offering would yield gross proceeds to the Stockholder of at least the
Minimum Amount (or if the Company otherwise approves the offering for purposes
of this Section 9).
(b)    In connection with any Registration Statement in which the Stockholder is
participating, NAB and the Stockholder shall furnish to the Company in writing
such information and certificates as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus, or amendment or
supplement thereto, and shall indemnify, to the fullest extent permitted by law,
the Company, its officers and directors and each Person who controls the Company
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities, judgments, costs (including reasonable costs of investigation) and
expenses (including reasonable attorneys’ fees) arising out of or based upon any
untrue or alleged untrue statement of material fact contained in the
Registration Statement or Prospectus, or any amendment or supplement thereto or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that the same are made in reliance and in
conformity with information furnished in writing to the Company by NAB or the
Stockholder expressly for use therein.
(c)    Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying Person of any claim with respect to which it
seeks indemnification and (ii) permit such indemnifying Person to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
Person. Failure so to notify the indemnifying Person shall not relieve it from
any liability that it may have to an indemnified Person otherwise than under
this Section 9. If such defense is assumed, the indemnifying Person shall not be
subject to any liability for any settlement made by the indemnified Person
without its consent (but such consent will not be unreasonably withheld). An
indemnifying Person who is entitled to, and elects to, assume the defense of a
claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to one local counsel) for all Persons indemnified by such
indemnifying Person with respect to such claim (and all other claims arising out
of the same circumstances), unless in the reasonable judgment of any indemnified
Person there may be one or more legal or equitable defenses available to such
indemnified Person which are in addition to or may conflict with those available
to another indemnified Person with respect to such claim, in which case such
maximum number of counsel for all indemnified Persons shall be two rather than
one). Failure to give prompt written notice shall not release the indemnifying
Person from its obligations hereunder. The indemnifying Person shall not consent
to the entry of any judgment or enter into or agree to any settlement relating
to a claim or action for which any indemnified Person would be entitled to
indemnification by any indemnifying Person hereunder unless such judgment or
settlement includes as an unconditional

- 17 -
SC1:3692634.5

--------------------------------------------------------------------------------




term the giving, by all relevant claimants and plaintiffs to such indemnified
Person, a release, satisfactory in form and substance to such indemnified
Person, from all liabilities in respect of such claim or action for which such
indemnified Person would be entitled to such indemnification. The indemnifying
Person shall not be liable hereunder for any amount paid or payable or incurred
pursuant to or in connection with any judgment entered or settlement effected
with the consent of an indemnified Person unless the indemnifying Person has
also consented to such judgment or settlement.
(d)    The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable Common
Stock made before the Termination Date, and offers and sales of Registrable
Common Stock made pursuant to a Shelf Takedown that has been priced by not
completed prior to the Termination Date.
(e)    If the indemnification provided for in or pursuant to this Section 9 is
due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of the Stockholder or NAB
be greater in amount than the amount for which such indemnifying Person would
have been obligated to pay by way of indemnification if the indemnification
provided for under Section 9(a) or 9(b) hereof had been available under the
circumstances.
Section 10.    Participation in Underwritten Offerings.
No Person (including the Stockholder) may participate in any underwritten
offering pursuant to a registration effected hereunder unless such Person
(a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Stockholder, in the case of any
underwritten offering pursuant to a Demand Registration or any underwritten
Shelf Takedown, or by the Company, in any other case and (b) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lockups and other documents required under the terms of such
underwriting arrangements.

- 18 -
SC1:3692634.5

--------------------------------------------------------------------------------




Section 11.    Securities Act Restrictions.
The shares of Registrable Common Stock are restricted securities under the
Securities Act and may not be offered or sold except pursuant to an effective
registration statement or an available exemption from registration under the
Securities Act. Accordingly, the Stockholder shall not, directly or through
others, offer or sell any shares of Registrable Common Stock except pursuant to
a Registration Statement as contemplated herein or pursuant to Rule 144 or
another exemption from registration under the Securities Act, if available.
Prior to any transfer of shares of Registrable Common Stock other than pursuant
to an effective registration statement, the Stockholder shall notify the Company
of such transfer and the Company may require the Stockholder to provide, prior
to such transfer, such evidence that the transfer will comply with the
Securities Act (including written representations or an opinion of counsel) as
the Company may reasonably request. The Company may impose stop-transfer
instructions with respect to any shares of Registrable Common Stock that are to
be transferred in contravention of this Agreement (including Section 6 and this
Section 11). Any certificates representing shares of the Registrable Common
Stock may bear a legend (and the Company’s share registry may bear a notation)
referencing the restrictions on transfer contained in this Agreement, until such
time as such securities have ceased to be or are to be transferred in a manner
that results in their ceasing to be, Registrable Common Stock. Subject to the
provisions of this Section 11, the Company will replace any such legended
certificates with unlegended certificates promptly upon request by any
Stockholder in order to facilitate a lawful transfer or at any time after such
stock ceases to be Registrable Common Stock.
Section 12.    Transfers of Rights and Collective Action.
(a)    Transfers to NAB and Subsidiaries. Shares of Registrable Common Stock may
be transferred to and held by NAB or any majority-owned subsidiary of NAB from
time to time and in whole or in part, but only if the transfer complies with
Section 11. Each such transfer shall be effective when (but only when) the
transferred securities are registered in the name of the transferee. Upon any
such effective transfer, the transferee shall automatically become and have the
rights of a Stockholder with respect to the Registrable Common Stock so
transferred and the transferor shall automatically cease to be and to have the
rights of a Stockholder with respect to the transferred shares of Registrable
Common Stock. The Company may require any transferee that becomes a Stockholder
to sign a written acknowledgement that it has become a Stockholder hereunder.
Notwithstanding the foregoing, any Stockholder that (i) ceases to be the
registered owner of Registrable Common Stock or (ii) ceases to be NAB or a
majority-owned subsidiary of NAB, shall automatically cease to be a Stockholder
and, in the case of clause (ii), any shares of Registrable Common Stock held by
such Person shall automatically cease to be Registrable Common Stock for all
purposes hereunder. With respect to any Person that ceases to be a Stockholder
(either entirely or only with respect to transferred securities), the rights and
obligations of such Person arising under Section 9 or otherwise hereunder with
respect to periods and matters existing before such cessation shall survive such
cessation.
(b)    Collective Action. At any time when there is more than one Stockholder,
they shall act collectively as if they were one Stockholder holding all of their
shares of Registrable Common Stock, and any act, determination or request
permitted or required to be done or made hereunder

- 19 -
SC1:3692634.5

--------------------------------------------------------------------------------




by any of them shall be done or made solely by NAB on their behalf in a
coordinated manner as if they were one Stockholder. NAB shall cause each
Stockholder (and former Stockholder) to perform its obligations under, and
otherwise comply with, the provisions of this Agreement.
(c)    Transfers to Other Persons. Shares of Registrable Common Stock may be
transferred to and held by Persons other than NAB or a majority-owned subsidiary
of NAB, but only if the transfer complies with Section 11 and only if, before
any such shares are transferred to any such other Person (other than pursuant to
a Registration Statement or Rule 144 under the Securities Act), or otherwise
become held by any such other Person, such other Person agrees in writing with
the Company, in a form reasonably satisfactory to the Company, to comply with
Section 11 with respect to any future transfers of such shares. Notwithstanding
any other provision of this Agreement, however, no such other Person shall have
the rights of a Stockholder or of NAB hereunder, and no shares transferred to or
held by any such other Person shall have the benefits afforded to Registrable
Common Stock hereunder.
Section 13.    Miscellaneous.
(a)    Notices. Except as otherwise provided herein, all notices, requests,
consents and other communications required or permitted hereunder shall be in
writing and shall be hand delivered, mailed (postage prepaid) by registered or
certified mail or sent by e‑mail or facsimile transmission (with telephone
confirmation promptly thereafter),
If to the Company:
Great Western Bancorp, Inc.
100 North Phillips Avenue
Sioux Falls, SD 57104
Attention:    General Counsel
Facsimile:    (605) 333-7882
E-mail:        donald.straka@greatwesternbank.com
If to the Stockholder:
National Australia Bank Limited
Pier 3 Level 4
800 Bourke Street
Docklands, Victoria, Australia 3008
Attention: HO Corporate Advisory Legal
Facsimile: +61 1300 728 820
Email: notices@nab.com.au
or at such other address as any such party hereto may specify by written notice
to the others, and, except as otherwise provided herein, each such notice,
request, consent and other communication shall for all purposes of the Agreement
be treated as being effective or having been given when delivered personally or
by mail or, in the case of e-mail or facsimile delivery, upon receipt of e‑mail
or facsimile confirmation of delivery and telephonic confirmation.

- 20 -
SC1:3692634.5

--------------------------------------------------------------------------------




(b)    No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
(c)    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, it being understood that there are no intended
third party beneficiaries hereof.
(d)    Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.
(e)    Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby must be brought in any federal
or state court located in the Borough of Manhattan in The City of New York, and
each of the parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 13(a) shall be deemed
effective service of process on such party.
(f)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
(g)    Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts (including by e‑mail or facsimile) and by different parties
hereto in separate counterparts, with the same effect as if all parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.
(h)    Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof.
(i)    Captions. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.

- 21 -
SC1:3692634.5

--------------------------------------------------------------------------------




(j)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
(k)    Amendments. The provisions of this Agreement, including the provisions of
this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given without the
prior written consent of the Company and NAB.
(l)    Conditions Precedent. The provisions of this Agreement will only take
effect upon the consummation of the initial public offering of the Common Stock
and only if the initial public offering of such Common Stock is consummated by
October 30, 2014 (or such later date as may be agreed to in writing by the
parties hereto).


[Signature Page Follows]



- 22 -
SC1:3692634.5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.
GREAT WESTERN BANCORP, INC.
By:
/s/ Donald J. Straka    
Name: Donald J. Straka
Title: General Counsel and Secretary

NATIONAL AUSTRALIA BANK LIMITED
By:
/s/ Simon Moore    
Name: Simon Moore
Title:    Executive General Manager,
    Group Development

NATIONAL AMERICAS HOLDINGS LLC
By:
/s/ Matthew Jensen    
Name: Matthew Jensen
Title: Authorized Person






[Signature Page to Registration Rights Agreement]

